Citation Nr: 1505352	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  99-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating higher than 40 percent prior to April 25, 2005 and after August 11, 2005, and higher than 50 percent between April 25, 2005, and August 11, 2005, for lumbosacral strain with degenerative changes at L4-L5 and L5-S1, to include whether referral for extraschedular consideration is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to January 1997.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 1998 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO granted service connection for a low back disability and assigned an initial noncompensable disability rating, effective March 9, 1998.  Original jurisdiction over the Veteran's claim was subsequently transferred to the RO in Denver, Colorado.

In March 1999, the Veteran testified at a hearing before a local hearing officer at the RO.  In November 2001, he testified at a Board hearing in Washington, DC.  A transcript of each hearing has been associated with his claims folder.

This case has a long procedural history.  In May 1999 and May 2000, the RO assigned higher initial ratings of 10 and 20 percent for the Veteran's back disability, both effective March 9, 1998.  In March 2005 and June 2007, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development.  

In November 2007, the AOJ granted service connection for L4-S1 radiculopathy of the right leg and assigned an initial rating of 10 percent, effective September 23, 2002.  This determination was also on appeal.  In June 2009, the Board remanded the claim for a higher initial rating for the back disability for further development.

In a March 2011 decision, the Board awarded a 40 percent rating from March 9, 1998, to April 24, 2005, and since August 12, 2005; and awarded an initial 50 percent rating from April 25, 2005, to August 11, 2005, for a lumbosacral strain with degenerative changes at L4-L5 and L5-S1.  Otherwise, the Board denied a higher or separate rating for the Veteran's lumbar spine disability on appeal.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2012 Order, pursuant to a Joint Motion for Remand by the parties, the Court vacated and remanded the Board's decision to the extent that it denied ratings in excess of those reflected in the issues on the first page of this decision.  

In a September 2012 decision, the Board granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective April 1, 2009 to April 1, 2010, and February 1, 2011, forward.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand stated that the September 2009 VA examination report on which the Board relied in March 2011 did not include all of the range of motion (ROM) testing required by 38 C.F.R. § 4.59.  Section 4.59 requires testing of both active and passive ROM, but the examination report contained only one set of ROM findings, with no identification of whether it reflected active or passive motion.  The report also did not include a measurement of lumbar extension.  Therefore, the Joint Motion directed that an adequate VA examination be provided, or that the Board discuss why the examination was adequate despite these defects.  

The claims file (including in electronic processing systems) also indicates that there may be pertinent, outstanding treatment records.  In a May 2011 VA general medical examination, the Veteran reported that he had last received treatment for his low back in approximately 2007 when he lived in Buffalo, New York.  However, the last treatment records in the claims file are VA records from January 2006.  As such, any more recent VA treatment records should be obtained.  

In addition to development, the Joint Motion stated that the Board failed to adequately discuss why a higher staged rating of 60 percent was not warranted for the Veteran's lumbar spine disability under the pre-September 2002 rating criteria for intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a, DC 5293 (2002).  

The Joint Motion also stated that the Board had failed to adequately address whether referral for extraschedular consideration was warranted under 38 C.F.R. § 3.321(b)(1) (2014).  The Joint Motion noted that the Veteran had reported at the September 2009 VA examination that he missed 64 days of work in 2005, that he had complained on numerous occasions that his back disability impaired his employment, and that he reported being unemployed since 2009 due to his back disability.  The Joint Motion noted that the Board stated in a conclusory fashion that "these symptoms are contemplated by the rating criteria," and directed further discussion as to whether extraschedular consideration was warranted.  Given the findings in the joint motion, the criteria for referral for consideration of an extraschedular rating are met.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated from January 2006 forward.  

All requests and response for such records should be documented.  If any identified records cannot be obtained, the Veteran should be notified; advised of the efforts made to obtain the records, of what further actions will be taken and allowed an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The examiner should conduct all indicated tests and studies, and respond to the following based on examination and review of the entire claims file.

(a)  Record and measure the nature of any current complaints related to the Veteran's back disability, to include any associated neurological abnormality.  

The report should include all measured ranges of motion for the spine, including but not limited to lumbar extension, and both active and passive testing.  

To the extent possible, the examiner should provide an estimate in degrees of any additional limitation of motion of the spine due to weakened movement, excess fatigability, incoordination, or pain during flare-ups or after repetitive use.  The Veteran is competent to report additional limitation of motion.

(b)  For any associated neurological disability, the examiner should identify the affected nerve and, to the extent possible, estimate the overall level of impairment of the nerve (e.g., mild, moderate, moderately severe, or severe).

(c)  State whether the Veteran has incapacitating episodes due to intervertebral disc syndrome (IVDS) and, if so, the frequency of such episodes.  For these purposes, an incapacitating episode means a period of acute signs or symptoms requiring treatment by a physician and bed rest prescribed by a physician.  

(d)  For any opinion offered, the examiner must provide reasons based on consideration of all pertinent lay and medical evidence.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with available evidence.

(e)  is there any period since March 9, 2009 when the Veteran has had pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to the site of the disease disc and/or little intermittent relief?

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If a requested opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

3.  Then, refer the Veteran's claim to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits or adjudication of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2014).

4.  Then readjudicate the issue on appeal, with consideration of the old and new rating criteria for spine disabilities, and whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b).  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

